March 21, 2007

 

PRIVATE

 

Mr. Norman Miller

 

Dear Mr. Miller:

 

We are pleased to confirm our offer to you for the position of EVP and Chief
Operating Officer of Dollar Financial Corp. (“Dollar”). Should you accept our
offer, your compensation and benefits package shall be as follows:

 

 

START DATE

April 1, 2007

 

COMPENSATION                        $425,000 annual base salary. Base salary
will be reviewed annually.

 

EQUITY                                        Executive shall be eligible to
participate in all equity programs maintained by the Company; provided that the
Board of Directors of Dollar (the “Board”) shall have sole discretion to make
any grants under such programs and the terms of any such grants.

 

BONUS                                        As additional compensation for your
services, Dollar shall pay or cause one of its subsidiaries to pay a cash bonus
with respect to each fiscal year payable within thirty (30) days after the
conclusion of the financial audit of the relevant fiscal year.

 

For fiscal year 2007, the actual bonus due shall be determined based on the
achievement by Dollar of target annual income before interest, income taxes,
depreciation, amortization and management fees (“EBITDA”) as determined by the
aforesaid independent audit. EBITDA targets shall be determined by the board of
directors of Dollar or its compensation committee, in good faith, and shall be
adjusted equitably for acquisitions, divestitures or other significant events
occurring in the fiscal year.

 

The amount of the bonus due shall be a percentage of your base salary, with the
percentage determined as follows: (a) if Dollar achieves EBITDA of greater than
or equal to 95% of target EBITDA, 40% of base salary plus 8% of base salary for
each 1% that EBITDA exceeds 95% of target EBITDA, up to a maximum of 40% of base
salary (bringing the total cash bonus payable under section (a) to a total of
80% of base salary if Dollar achieves 100% of target EBITDA); plus (b) if Dollar
achieves EBITDA of greater than or equal to 101% of target EBITDA, 2% of base
salary for each 1% that EBITDA exceeds 100% of target EBITDA, up to a maximum of
20% of base salary. Thus, by way of example, if Dollar achieves EBITDA of 105%
of target, Executive’s bonus will be 40% + 40% +10% = 90% of base salary. Should
your employment terminate for any reason, no bonus compensation for the year in
which termination or resignation occurs shall be payable. (Note, bonus earnings
for fiscal year 2007 will be pro-rated according to date of hire.)

Regardless of whether an EBITDA target is achieved, no bonus compensation will
be paid or payable if Dollar has defaulted or is not current on its debt payment
obligations under any of its then outstanding credit facilities, indentures or
other debt instruments; provided, that such withheld compensation shall be paid
if such default is of a technical and non-substantive nature and is cured within
thirty (30) days of notice thereof.

 

Additionally, the compensation committee of the Board reserves the right to
amend or modify the terms of the bonus program (including a change to the EBITDA
performance metric for fiscal year 2008) and/or any of the other benefits
programs outlined in this offer letter; provided, that, any such amendments or
modifications shall be adjusted for you in a manner that is substantially

 

--------------------------------------------------------------------------------



commensurate with amendments or modifications applicable to similarly situated
executives of Dollar.

 

STOCK OPTIONS      You shall be granted 50,000 stock options to be vested
annually over a three year period at 33%, 33% and 34% respectively for each 12
months of completed service.

 

 

AUTO ALLOWANCE

Dollar agrees to a monthly car allowance of $1,000.

 

TERMINATION                            Termination benefits for a change in
control or termination other than for cause will be commensurate with similarly
situated executives of Dollar, the details of which will be set forth under a
separate agreement.

 

RESTRICTIVE COVENANTS In consideration of your employment with Dollar, you agree
that you will not, at any time during the term of your employment and for a
period of two years following the termination of your employment for any reason
(or to such lesser extent and for such lesser period as may be deemed
enforceable by a court of competent jurisdiction, it being the intent of the
parties that this agreement shall be so enforced): (a) directly or indirectly
engage in the United States, Canada or any other country in which any one or
more of Dollar Financial Corp., Dollar Financial Group, Inc., and any of their
respective subsidiaries and affiliates (collectively hereinafter referred to as
“Dollar”) now or hereafter conducts business, in any business in direct
competition with any business conducted by Dollar at the time of termination or
any business that Dollar has a bona fide plan to commence or enter into, either
as an officer, director, employee, independent contractor, agent, consultant,
lender or as a 2% or greater owner, partner, or stockholder; (b) directly or
indirectly cause or request a curtailment or cancellation of any significant
business relationship that Dollar has with a current or prospective vendor,
business partner, supplier or other service or goods provider that would have a
material adverse impact on the business of Dollar; or (c) directly or indirectly
induce or attempt to influence any employee or consultant of Dollar to terminate
his or her employment or consultant relationship with Dollar.

 

In addition to and without limiting the foregoing, during the term of your
employment at all times following the termination of your employment for any
reason, whether before or after the expiration of the employment term set forth
above, you shall not at any time directly or indirectly disclose, use, transfer
or sell to any person, firm or other entity any trade, technical or
technological secrets, any details of organization or business affairs, or any
confidential or proprietary information of Dollar.

 

INVENTIONS All patents, trademarks, trade names, copyrights, inventions,
discoveries, financial models, computer software, graphics products, advertising
products, promotional materials, market studies and business plans
(collectively, the “Intellectual Property”) relating to Dollar’s business that
you may make, conceive or learn during the term of your employment (whether
before, during or after the term of employment, whether during working hours or
otherwise) or within six (6) months following the termination of your employment
for any reason shall be the exclusive property of Dollar. You agree to disclose
any such Intellectual Property to the board of directors of Dollar and to do at
Dollar’s expense all lawful things necessary or useful to assist Dollar in
securing their full enjoyment and protection.

 

DOLLAR PROPERTY You further agree, at Dollar’s request at any time and from time
to time during the term of your employment, and upon termination of your
employment for any reason, to deliver possession of all property, including but
not limited to, documents or materials relating to Dollar’ business and all
evidence of or records relating to Dollar’s customers, all of which property,
documents, materials and/or customer and business records and other property
shall be at all times property of Dollar.

 

In the event of any breach or threatened breach by you of any of the provisions
of this letter under the heading “Restrictive Covenants”, “Inventions” and
“Dollar Property” Dollar may apply to any

 

--------------------------------------------------------------------------------



court of competent jurisdiction to enjoin such breach. Any such remedy shall be
in addition to Dollar’s remedies at law under such circumstances.

 

 

BENEFITS

 

Health Insurance                        Dollar offers a choice of three medical
plans at a bi-weekly payroll deduction. Eligibility begins the first of the
month following date of hire.

 

Dental Insurance                       Dollar offers dental insurance at an
additional bi-weekly payroll deduction. Eligibility begins the first of the
month following date of hire.

 

Life Insurance                            All employees are automatically
covered for Life Insurance. Your life insurance coverage is equal to $100,000.
Eligibility begins on your date of employment. Additionally, you may purchase
supplemental life or supplemental AD&D coverage for yourself, your spouse or
your dependent children through payroll deduction.

 

Short Term Disability               Salaried employees are eligible for Short
Term Disability Insurance with a bi-weekly payroll deduction. Your short term
disability coverage is equal to approximately 60% of your salary but not greater
than $500 weekly. There is a 14 day elimination period and coverage extends up
to 26 weeks. Eligibility begins on your date of hire.

 

Long Term Disability                Salaried employees are eligible for Long
Term Disability Insurance with a bi-weekly payroll deduction. Your long term
disability coverage is equal to approximately 60% of your basic monthly salary
(up to a maximum benefit of $10,000 monthly) after a 26 week elimination period.
Eligibility begins on your date of hire.

 

401(k) Plan                                  You will become eligible for this
program on the open enrollment date following 6 months of service. Open
enrollment in our Retirement Plan is the 1st of every calendar quarter. Dollar
matches 50% of your contributions up to a maximum employee contribution of 8%.
Company matching is vested at 20% for each year of service.

 

Holidays                                      You will be eligible for eight (8)
paid holidays. The holiday schedule shall be forwarded to you during your first
week of employment.

 

Personal Time                            You will be awarded 12 hours of
personal time for every 3 months of full-time service (a total of 6 days per
anniversary year). You may carry over a maximum of 12 personal hours on your
anniversary date. Personal time must be used in 8 hour increments. There is no
payment for personal days earned but not taken.

 

Vacation      You will be awarded one week vacation for every three months of
service completed. Awarded vacation must be taken within one year (12 months) in
which the vacation is awarded. There is no payment for vacation awarded but not
taken.

 

 

EXPIRATION OF BENEFITS

All benefits expire on your date of termination.

 

REPORTING RELATIONSHIP   While serving in this position, you will report
directly to Jeffrey Weiss, Chairman and Chief Executive Officer.

 

Speaking for myself and everyone at Dollar, we look forward to working with you.

 

Sincerely,

 

/s/ Jeffrey Weiss

Jeffrey Weiss

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------



 

 

Mr. Norm Miller

March 21, 2007

 

 

ACCEPTANCE  This letter contains the entire agreement between you and Dollar.
There are no other oral or written agreements between you and Dollar. Please
confirm that this letter accurately sets forth our understanding by signing and
returning this letter.

 

 

Accepted and Agreed to:

 

 

/s/ Norman Miller

Name

 

March 21, 2007

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 